COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00231-CR


ALBERT JAMALL MCALISTER                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered “Appellant=s Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).

                                                  PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 18, 2012




                              2